DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-8, filed March 30, 2021, with respect to the rejections of claims 13-18 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly discovered disclosures and teachings of Bontu et al. (US 2014/0211756), Zhang et al (US 2018/0152907) and Islam et al. (US 2017/311315).
As such, Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. In light of the new grounds of rejection presented below the present action is hereby made Non-Final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bontu et al. (US 2014/0211756, Bontu hereafter) in view of Zhang et al (US 2018/0152907, Zhang hereafter) and further in view of  Islam et al. (US 2017/311315, Islam hereafter).
RE claims 13 and 17, Bontu discloses a terminal apparatus for communicating with a base station apparatus, the terminal apparatus comprising: reception circuitry configured to receive a radio resource control (RRC) message from the base station apparatus (Paragraph 175 discloses a method by which a UE performs a handover from a first anchor cell of a first serving cell to second anchor cell in a candidate anchor cell. After the serving anchor cell performs selection of the candidate anchor cell, the serving anchor cell transmits an RRC Reconfiguration message to the UE) ; and control circuitry configured to perform reconfiguration of a cell based (As set forth above the UE receives, from the serving anchor cell, a RRC Reconfiguration message, for handover to a candidate anchor cell. The RRC Reconfiguration message further contains a candidate cell ID).
Bontu does not explicitly disclose wherein the information a subcarrier spacing for a transmission of a synchronization signal on the cell, and a subcarrier spacing for a transmission of a random access response message on the cell.
However, Zhang teaches the inclusion of subcarrier spacing information within an RRC message (Paragraph 103 which corresponds to paragraphs 77-78 of the earlier filed provisional teaches that a base station and UE may support multiple numerologies/subcarrier spacing. A base station broadcasts to a UE via RRC signaling to configure the UE with specific numerologies).
It would have been obvious to one having ordinary skill in the art before the effective foiling date of the claimed invention to modify the method and terminal of Bontu with the teachings of Zhang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 Sc.D. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

However, Islam teaches a subcarrier spacing for a transmission of a synchronization signal on the cell, and a subcarrier spacing for a transmission of a random access response message on the cell (Paragraph 54-56 teaches that different numerologies/subcarrier spacing may be utilized for synchronization channels and random access channel signals.)
It would have been obvious to one having ordinary skill in the art before the effective foiling date of the claimed invention to modify the method and terminal of Bontu in view of Zhang with the teachings of Islam in order to provide for mitigation of phase noise and interference.
RE claims 15 and 18, Bontu discloses a base station apparatus for communicating with a terminal apparatus, the base station apparatus comprising: transmission circuitry configured to transmit a radio resource control (RRC) message to the terminal apparatus and control circuitry configured to generate information to be included in the RRC message, the information being for reconfiguration of a cell (Paragraph 175 discloses a method by which a UE performs a handover from a first anchor cell of a first serving cell to second anchor cell in a candidate anchor cell. After the serving anchor cell performs selection of the candidate anchor cell, the serving anchor cell transmits an RRC Reconfiguration message to the UE), wherein, the information includes an identity of the cell (As set forth above the UE receives, from the serving anchor cell, a RRC Reconfiguration message, for handover to a candidate anchor cell. The RRC Reconfiguration message further contains a candidate cell ID).
Bontu does not explicitly disclose wherein the information a subcarrier spacing for a transmission of a synchronization signal on the cell, and a subcarrier spacing for a transmission of a random access response message on the cell.
However, Zhang teaches the inclusion of subcarrier spacing information within an RRC message (Paragraphs 102-103 which corresponds to paragraphs 77-78 of the earlier filed provisional teaches that a base station and UE may support multiple numerologies/subcarrier spacing. A base station broadcasts to a UE via RRC signaling to configure the UE with specific numerologies).
It would have been obvious to one having ordinary skill in the art before the effective foiling date of the claimed invention to modify the method and base station of Bontu with the teachings of Zhang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 Sc.D. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Bontu in view of Zhang does not explicitly disclose a subcarrier spacing for a transmission of a synchronization signal on the cell, and a subcarrier spacing for a transmission of a random access response message on the cell.
(Paragraph 54-56 teaches that different numerologies/subcarrier spacing may be utilized for synchronization channels and random access channel signals.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and base station of Bontu in view of Zhang with the teachings of Islam in order to provide for mitigation of phase noise and interference.
RE claims 14 and 16, Bontu in view of Zhang and further in view of Islam discloses the terminal apparatus according to claim 13 and base station apparatus according to claim 15 as set forth above. Note that Zhang further teaches transmission of a random access preamble (Paragraphs 102-103 which corresponds to paragraphs 77-78 of the earlier filed provisional teaches that a base station and UE may support multiple numerologies/subcarrier spacing. A base station broadcasts to a UE via RRC signaling to configure the UE with specific numerologies. The UE then receives this information and transmits a RACH preamble).
It would have been obvious to one having ordinary skill in the art before the effective foiling date of the claimed invention to modify the terminal and base station of Bontu with the teachings of Zhang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 

Bontu in view of Zhang does not explicitly disclose wherein the information includes a subcarrier spacing.
However, Islam teaches wherein the information includes a subcarrier spacing (Paragraph 54-56 teaches that different numerologies/subcarrier spacing may be utilized for synchronization channels and random access channel signals.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and base station of Bontu in view of Zhang with the teachings of Islam in order to provide for mitigation of phase noise and interference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/James P Duffy/           Primary Examiner, Art Unit 2461